                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                    MEDFORD DIVISION




KLAMATH IRRIGATION DISTRICT, et al,                                CaseNo.1:19-cv-00451-CL
SHASTA VIEW IRRIGATION DISTRICT, et al,                            Case No. 1: l 9-cv-00531-CL


                                                                   (Consolidated)
                      Plaintiffs,


                                                                   OPINION AND ORDER

              V.

UNITED STATES BUREAU OF
RECLAMATION, et al,

                      Defendants.



CLARKE, Magistrate Judge

       This case comes before the Court on two motions to intervene (#21, 29), for the limited

purpose of filing motions to dismiss, filed by the Hoopa Valley Tribe and the Klamath Tribes.

For the reasons below, the motions to intervene are GRANTED. The Court will enter a separate

scheduling order regarding the motions to dismiss.

                                         DISCUSSION

       I.     Intervention as of Right

       Rule 24(a)(2) provides in relevant part that:



Page I - OPINION AND ORDER
                  On timely motion, the court must permit anyone to intervene who .
                  . . claims an interest relating to the prope1iy or transaction that is the
                  subject of the action, and is so situated that disposing of the action
                  may as a practical matter impair or impede the movant's ability to
                  protect its interest, unless existing parties adequately represent that
                  interest.

        Rule 24 is to be liberally construed in favor of the party seeking intervention, Arakaki. v.

Cayetano, 324 F.3d 1078, 1083 (9th Cir. 2003), because "'a liberal policy in favor of intervention

serves both efficient resolution of issues and broadened access to the courts."' Wilderness Soc 'y.

v. US. Forest Serv., 630 F.3d 1173, 1179 (9th Cir.2011) (quoting United States v. City of Los

Angeles, 288 F.3d 391, 397-98 (9th Cir. 2002)); see also In re Estate of Ferdinand E. Marcos

Human Rights Litig., 536 F.3d 980, 985 (9th Cir.2008) ("the requirements for intervention are

broadly interpreted in favor of intervention").

        When analyzing a motion to intervene as ofright under Rule 24(a)(2), this Court applies a

four-part test:

                  (1) the motion must be timely; (2) the applicant must claim a
                  "significantly protectable" interest relating to the property or
                  transaction which is the subject of the action; (3) the applicant must
                  be so situated that the disposition of the action may as a practical
                  matter impair or impede its ability to protect that interest; and (4)
                  the applicant's interest must be inadequately represented by the
                  parties to the action.

Wilderness Soc 'y, 630 F.3d at 1177 (internal citations and quotations omitted). In applying this

test, "courts are to take all well-pleaded, nonconclusory allegations in the motion to intervene, the

proposed complaint or answer in intervention, and declarations supporting the motion as true

absent sham, frivolity or other objections." Sw. Ctr. for Biological Diversity v. Berg, 268 F.3d 810,

820 (9th Cir. 2001 ).

    A. Timeliness




Page 2 - OPINION AND ORDER
   In assessing timeliness, the Court weighs three factors: "(1) the stage of the proceeding at

which an applicant seeks to intervene; (2) the prejudice to other parties; and (3) the reason for

and length of the delay." Orange Cty. v. Air Cal., 799 F.2d 535,537 (9th Cir. 1986) (citing

United States v. State of Oregon, 745 F.2d 550,552 (9th Cir. 1984)).

   Here, intervenors filed their motion in a timely manner; one motion (#21) was filed shortly

before the defendants filed their Answers (#26, 27) to the Amended Complaint, and one was

filed shortly after (#29). Hence, intervenors' motions were made at an early stage in the

proceedings, and the parties will suffer no prejudice, disruption, or delay from the grant of

intervention. See Citizens for Balanced Use v. Mont. Wilderness Ass 'n, 64 7 F .3d 893, 897 (9th

Cir. 2011) (holding that a motion to intervene as ofright was timely and would not cause

prejudice, disruption, or delay in the proceedings when the applicants filed their motion less than

three months after the complaint was filed and less than two weeks after the answer was filed);

see also Cal. Trout, Inc. v. US. Bureau of Reclamation, 115 F. Supp. 3d 1102, 1118 (C.D. Cal.

2015) (finding the motion to intervene to be timely because "the court ha[d] not yet substantively

engaged in the issues in the case").

   B. Significant Protectable Interest

       An applicant seeking intervention has a "significant protectable interest" in an action if:

               (1) it asse11s an interest that is protected under some law, and (2)
               there is a "relationship" between its legally protected interest and
               the plaintiffs claims. The relationship requirement is met if the
               resolution of the plaintiffs claims actually will affect the applicant.
               The "interest" test is not a clear-cut or bright-line rule, because no
               specific legal or equitable interest need be established. Instead, the
               "interest" test directs courts to make a practical, threshold inquiry,
               and is primarily a practical guide to disposing of lawsuits by
               involving as many apparently concerned persons as is compatible
               with efficiency and due process.




Page 3 - OPINION AND ORDER
In re Estate ofFerdinand, 536 F .3d at 984-85 (quoting S. Cal. Edison Co. v. Lynch, 307 F.3d 794,

803 (9th Cir. 2002)).

         The Court is satisfied that both proposed intervenors have a significant protectable

interest in this action. It is undisputed that the Klamath Tribes have federally protected treaty

rights to water and fishing, giving them an interest in the water contained in Upper Klamath

Lake and water released for instream purposes. The Hoopa Valley Tribe has an interest in the

waters that flow from Upper Klamath Lake that passes through the Klamath Project facilities into

the Klamath River downstream. Plaintiffs seek an injunction to stop Reclamation from releasing

water for instream purposes or even holding and using water for purposes of compliance with the

ESA or other non-Project related purposes.

    C. Disposition of the Action and Impairment of the Interest

        If a proposed intervenor "'would be substantially affected in a practical sense by the

determination made in an action, he should, as a general rule, be entitled to intervene.'" Berg, 268

F.3d at 822 (quoting Fed.R.Civ.P. 24 Advisory Committee Notes). The court's analysis focuses

on the ''future effect pending litigation will have on" the intervenors' interests. Palmer v. Nelson,

160 F.R.D. 118, 122 (D. Neb. 1994) (emphasis in original). Notably, "the question of impairment

is not separate from the existence of an interest," Nat. Res. Def Council, Inc., v. US. Nuclear

Regulatory Comm'n, 578 F.2d 1341, 1345 (10th Cir. 1978), and "[g]enerally, after determining

that the applicant has a protectable interest, courts have 'little difficulty concluding' that the

disposition of the case may affect such interest." Jackson v. Abercrombie, 282 F.R.D. 507,517 (D.

Haw. 2012) (citing Cal. ex rel. Lockyer v. United States, 450 F.3d 436,442 (9th Cir. 2006).

       Here, having found that the proposed intervenors have a significantly protectable interest

in the practical effects of the relief requested by the Plaintiffs, it naturally follows that granting




Page 4 - OPINION AND ORDER
that relief would impair that interest. If the Plaintiffs prevail and the Court grants their requested

relief, enjoining Reclamation from releasing water for instream purposes or holding and using

water for purposes of compliance with the ESA, such a result will directly impact the water

available to the proposed intervenors. Even if the restraints of the injunction do not go into

effect right away, there is no guarantee that the Defendants will be able to ameliorate the conflict

between the complex and varying water priorities in such a way that the Hoopa Valley Tribe and

the Klamath Tribes are not impacted.

   D. Adequacy of Representation

       The fourth prong of Rule 24, pertaining to the inadequacy of representation, is satisfied "if

the applicant shows that representation of his interest 'may be' inadequate; and the burden of

making that showing should be treated as minimal." Trbovich v. United Mine Workers ofAm., 404

U.S. 528, 538 n.10 (1972) (internal citations omitted); see also Arakaki, 324 F.3d at 1086.

       Notwithstanding this generally permissive rule, a rebuttable presumption of adequate

representation arises where an existing party and the applicant for intervention "share the same

ultimate objective," Citizens for Balanced Use, 647 F.3d at 898, or where "the government is

acting on behalf of a constituency that it represents." Arakaki, 324 F.3d at 1086 (internal citations

omitted). Where a presumption of adequate representation arises, the applicant must make a

"compelling showing" to the contrary. Citizens for Balanced Use, 647 F.3d at 898 (internal

citations and quotations omitted).

       In evaluating the adequacy of representation, the Court examines three factors:

               (1) whether the interest of a present party is such that it will
               undoubtedly make all of a proposed intervenor's arguments; (2)
               whether the present party is capable and willing to make such
               arguments; and (3) whether a proposed intervenor would offer any
               necessary elements to the proceeding that other parties would
               neglect.



Page 5 - OPINION AND ORDER
Perry v. Proposition 8 Official Proponents, 587 F.3d 947,952 (9th Cir. 2009) (citing Arakaki, 324

F.3d at 1086). In analyzing these factors, the adequacy or inadequacy of representation is judged

by analysis of the existing parties, not by the qualifications of counsel retained by the parties. Watt,

713 F.2d at 529.

           The Ninth Circuit has held the presumption of adequacy may be overcome where the

intervenors have "more narrow, parochial interests" than the existing party, or where "the applicant

asserts a personal interest that does not belong to the general public." Forest_Conservation Council,

66 F.3d at 1499 (internal citations and quotations omitted).

           As discussed above, intervenors adequately demonstrate a concrete interest in preserving

the continued holding of a certain amount of water, as well as continued release of water for

instream purposes from the UKL reservoir, managed by the defendants. While Reclamation has

an interest in defending the legality of its actions, its interests differ in scope from intervenors'

interests. Indeed, laws like the ESA and other environmental regulations require defendants to

balance the impacts of proposed actions, such as holding water and delivering water for irrigation

and farming purposes, with environmental impacts such as the conservation of wildlife, plant life,

and species' habitats. See, e.g., 42 U.S.C. § 4332(C); 16 U.S.C. § 695k-r; 16 U.S.C. § 668dd(a)(2),

(4)(A). Proposed intervenors, by contrast, have a specific interest in ensuring that their federally

reserved fishing and water rights are preserved to their full extent. This is not the same as the

defendant's more general interest in following and enforcing regulations and defending agency

actions.

           The defendants will not "undoubtably make" all of the arguments that the intervenors

would make, nor would they necessarily be willing to make them. This is clearly indicated by the

fact that the defendants have not moved to dismiss this action under Rule 12(b)(7) and Rule 19, as




Page 6 - OPINION AND ORDER
intervenors wish to do. Finally, the Court agrees that the defendants could, without the intervenors'

presence, take litigation and settlement positions that fail to adequately reflect and protect the

intervenors' specific interests.

       "[I]ntervention of right does not require an absolute certainty that a party's interests will

be impaired or that existing parties will not adequately represent its interests," only that there may

be a divergence of interests. Citizens for Balanced Use, 647 F.3d at 900. As such, intervenors have

overcome the presumption of adequacy and have sufficiently shown that their representation may

be inadequate. The Court finds that the intervenors have met the test for intervention as a matter

ofright under Rule 24(a).

                                              ORDER

       The Motions to Intervene (#21, 29) are hereby GRANTED. A scheduling order for briefing

the motions to dismiss will follow.



               IT IS SO ORDERED and DATED this           _Q,__     --:;,~J
                                                                                                    _,. ...-
                                                                                                               ..,... ••'




                                               United States Magistrate Judge




Page 7 - OPINION AND ORDER
